Title: To John Adams from Charles Lee, 14 March 1799
From: Lee, Charles
To: Adams, John



Dear Sir
Philadelphia 14th. March 1799.

The enclosed from my friend Marshall on Wednesday last was received by me, and it is with no small pleasure I find his opinion correspondent with my own respecting the Appointment of Murray. You will perceive from the date that the subsequent modification of the embassy was not known to him when he wrote. His letter being entirely of a private nature I should not have sent to you, but that I presume it will afford you satisfaction to know that a measure which excited so much agitation here, has met the approbation of so good a judge as Mr. Marshall.
Nothing new has been heard concerning the insurgents since you left the city. The report of the Marshall agrees substantially with the letters & affidavit which were shewn to you by the Secretary of State on Monday evening.
Wishing you a safe journey I have the honor to remain with the greatest esteem very respectfully Sir your most obedient hble servt

Charles Lee